Citation Nr: 0020457	
Decision Date: 08/04/00    Archive Date: 08/09/00

DOCKET NO.  95-16 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bronchitis

2.  Entitlement to service connection for hepatitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Mark J. Swiatek, Counsel
INTRODUCTION

The veteran retired from active duty in June 1994 after 
completing more than 20 years of active military service.

This matter is on appeal to the Board of Veterans' Appeals 
(the Board) from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Phoenix, Arizona.

The Board in April 1997 added issues of entitlement to 
increased (compensable) disability evaluations for tinnitus 
and onychomycosis/tinea pedis of the feet and remanded them 
for further development based upon an interpretation of 
existing legal precedent.  The veteran had not disagreed with 
the RO determinations that had assigned initial 
noncompensable ratings.  Pursuant to the decision in Grantham 
v. Brown, 114 F.3d 1156 (Fed. Cir. 1997), which distinguished 
Hamilton v. Brown, 39 F.3d 1574 (Fed. Cir. 1994), the RO in 
April 1998 notified the veteran by letter of the need to file 
a notice of disagreement with the rating determinations.  The 
letter was sent to his address of record.  He was given a 
year from the date of the letter to respond and he did not do 
so.  

Therefore the Board finds that he did not commence an appeal 
of the initial ratings within the applicable time period and 
as a result the Board does not have jurisdiction of these 
matters.  38 C.F.R. §§ 20.200, 20.201 and 20.302.  Subject to 
review by a court of competent jurisdiction, only the Board 
may make a final decision with respect to its jurisdiction.  
38 C.F.R. § 20.101.  The representative's reference to these 
disorders in March 2000 may be accepted as evidence of the 
veteran's intention to file a claim for increase if such is 
intended at this time.


FINDINGS OF FACT

1.  The claim of entitlement to service connection for 
bronchitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.

2.  The claim of entitlement to service connection for 
hepatitis is not supported by cognizable evidence showing 
that the claim is plausible or capable of substantiation.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for 
bronchitis is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).

2.  The claim of entitlement to service connection for 
hepatitis is not well grounded.
38 U.S.C.A. § 5107.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show normal lungs 
reported on a December 1973 examination for enlistment.  
Medical examination in late 1974 also found normal lungs.  
There was a history of hemoptysis two years earlier secondary 
to upper respiratory infection without recurrence.  In 
October 1975 an impression of upper respiratory infection was 
given for his complaints that included sore throat and 
productive cough.  

Medical examination in March 1976 found normal lungs and a 
chest x-ray was reported as within normal limits.  In the 
medical history the veteran indicated he did not know if he 
had a chronic cough.  The examiner's elaboration mentioned he 
had lived with a brother with tuberculosis for one week, had 
coughed up blood playing basketball and in 1973 developed a 
cough and sputum that contained blood.  It was reported that 
this had recurred perhaps twice usually after exercise but 
had not recurred since he stopped smoking.  

The service records show that in June 1976 the veteran was 
seen for hemoptysis and all day coughing.  History was of an 
occurrence two years previously when playing basketball, and 
negative PPD a year previously.  Current chest x-ray was 
unremarkable.  The assessment was probable cough induced 
hemoptysis.  He was given a bronchofiberoscopy for hemoptysis 
of unknown etiology and the postoperative diagnosis was acute 
bronchitis, left mainstem and left upper lobe bronchi.  A 
service medical record entry in late June referring to the 
procedure noted an impression of allergic bronchitis.  

The service medical records show in September 1976 the 
veteran complained of generalized tiredness and was concerned 
since a barracks mate recently had hepatitis.  He reported 
normal bowel movements and no vomiting.  Physical examination 
was negative except for nasal congestion and hypertrophy.  
The impression was upper respiratory infection.  Sore throat 
complaints without respiratory symptoms in June 1977 were 
assessed as pharyngitis.  He was seen with upper respiratory 
infection symptoms in August 1977.  He was seen for a 
complaint of blood tinged sputum in September 1977 that 
reportedly was the same as symptoms in June 1976 when 
bronchoscopy found acute bronchitis.  The assessment was 
rhinopharyngitis, rule out recurrent bronchitis.

In October 1977 the veteran was seen again with the complaint 
of coughing up blood and a cold for the previous two days.  
The record noted similar history in June 1976 and April 1977.  
Current examination reported increased bronchial markings on 
chest x-ray although the radiology report was read as showing 
a normal chest.  The assessment was bronchitis.  

Chest x-ray in October 1977 noted previous symptom history 
and was reported as showing no evidence of active disease.  
His complaints of continuous congestion in November 1977 were 
assessed as allergic rhinitis.  In July 1978 the assessment 
of viral syndrome was given for his complaints of fever and 
generalized ache but no cough.  Examination showed nasal 
congestion and clear lungs.  Similar complaints and findings 
in September 1978 were assessed as upper respiratory 
infection.  

His sore throat complaint in early 1981 was assessed as 
probable viral etiology pharyngitis.  Medical examination in 
March 1982 showed normal lungs and chest x-ray and a 
pulmonary function test was reported as within normal limits.  
The examiner's notes included pertinent history consistent 
with the medical history reported on the March 1976 medical 
examination.  

Service medical records show the veteran complained in 
January 1984 of productive cough and no fever which were 
assessed as bronchitis.  On a medical examination in March 
1985 the lungs were reported as normal as was a pulmonary 
function test which noted a history of bronchitis in 1974.  A 
five day history of productive cough in February 1986 was 
assessed as cough after examination of the chest showed no 
adventitious sounds and he reportedly did not cough during 
the clinic visit.  The complaints in July 1986 of general 
malaise and scratchy throat were assessed as upper 
respiratory infection.  In November 1987 the assessment was 
bronchitis for complaint of congestion with examination of 
the chest showing a few rhonchi without rales. 

Service medical records include dental medical history 
furnished in early 1988 and in late 1989 wherein the veteran 
mentioned having had a "small case of bronchitis".  The 
dentist's comments on both occasions included bronchitis.  
Service medical records show viral upper respiratory 
infection was the assessment in January 1990 for complaints 
of rhinorrhea and congestion with the chest reported as 
clear.  Physical examination in March 1991 showed normal 
lungs.  Medical examination in July 1993 for retirement found 
normal lungs on clinical evaluation.  The medical history 
showed coughing up blood during the period 1976-1986, and 
bronchitis treated with Robitussin and full recovery.  An 
August 1993 record entry noted a retirement examination x-ray 
showed a left upper lung density, and that the veteran had 
bronchitis in 1986 and 1987.  He was found to have clear 
lungs and assessment was rule out cocci.  Repeat chest x-ray 
in September 1993 for possible cocci was read as showing no 
acute lung disease.  Complaints of congestion in late 1993 
and early 1994 were assessed as upper respiratory infection. 

In February 1994 the veteran was hospitalized with a history 
of symptoms that included increasing cough and chest pain, 
and on admission the complaint of fatigue.  He was noted to 
have no history of hepatitis and having had bronchitis in 
1975 treated for one or two days.  Chest x-ray found right 
lung pneumonia.  He had hyperactive bowel sounds, deep 
epigastric tenderness but no right upper quadrant tenderness 
or liver enlargement.  Liver function abnormalities were 
reported and laboratory screen for hepatitis A, B and C was 
reported as negative.  An abdominal ultrasound was reported 
as showing a negative liver.  The diagnoses were right upper 
lobe pneumonia, unknown organism and moderate hepatitis cause 
under investigation.  It was noted that he would be seen 
regarding the cause of his pneumonia and hepatitis.  Another 
report of the discharge diagnoses showed hepatitis, moderate, 
severe, cause undetermined.  Follow-up in March 1994 noted 
recent hospitalization and reported diagnosis still in doubt.  

VA medical records dated in June 1994 show complaint of chest 
congestion and stomach pain after drinking coffee or 
consuming hot foods.  Laboratory studies ordered included 
liver function.  Chest x-ray was also obtained.  Diagnoses 
were cough, chest congestion rule out cocci and pneumonia in 
February 1994, unknown organism.  VA medical records in late 
1995 show blood analysis reported as negative for hepatitis.  
The veteran had nonicteric sclera, clear lungs, a nontender 
nondistended abdomen, and no hepatosplenomegaly.  Noted was 
past history of hepatitis and bronchitis with hemoptysis.  
Spirometry was reported as normal.  Follow-up in early 1996 
for epigastric pain shows an assessment of peptic ulcer. 

At a RO hearing in September 1995 the veteran recalled 
treatment for bronchitis in service with over the counter 
medication.  He said it kept recurring and was chronic.  That 
he coughed up blood associated with it according to veteran 
and he recalled tests for other lung disorders (T 8-12).  
Regarding bronchitis he recalled the evaluation during 
hospitalization in service for pneumonia and that he had not 
had a test for hepatitis since (T 20-22).

VA examined the veteran in early 1998 for epigastric pain and 
the examiner indicated that the claims folder and medical 
records were available for review.  

The examiner noted the 1994 hospitalization when the veteran 
had an apparent hepatitis episode and that the records were 
not clear as to exactly what happened.  The examiner found a 
soft, nontender and nondistended abdomen with no 
hepatosplenomegaly and positive bowel sound.  The pertinent 
assessment was questionable hepatitis.  The examiner stated 
that the veteran in 1994 had an episode of what he referred 
to as hepatitis and that it was unknown whether he had viral 
hepatitis.  The examiner recommended with regard to the 
apparent hepatitis that the veteran should have liver tests 
checked and hepatitis serology A, B and C obtained to further 
evaluate this.  It was noted that the veteran did not obtain 
liver tests and hepatitis serology as requested.  

VA examination in 1999 included chest x-ray read as negative 
except for a small right-sided pleural effusion.  Review of 
medical records noted bronchoscopy in 1974 and many episodes 
of colds occasionally with blood in sputum.  Pulmonary 
functions test was reported as normal.  Further evaluation of 
the record noted the last episode was in 1992 and multiple 
clinic visits in service for colds and bronchitis.  It was 
noted he had developed a dense pleural peel on the right side 
since 1992.  

The examiner noted that the history of recurrent colds 
occasionally associated with hemoptysis since 1972 but not 
since 1992.  He further noted that bronchitis would be a 
probable diagnosis but that there was no evidence of any lung 
impairment at this time.  The examiner noted that the record 
substantiated numerous episodes of cold symptoms, occasional 
hemoptysis, and bronchoscopy in 1976 consistent with 
bronchitis.  The examiner stated that now he had a dense 
pleural peel on the right of unclear etiology, likely 
pneumonia but also seen post tuberculosis, no evidence of 
active disease.

Additional VA examination in early 1999 reported an 
impression of irritable bowel syndrome.  The veteran was 
found to have a soft, nontender abdomen throughout and no 
hepatosplenomegaly, masses, guarding or rebound.  


Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991). 

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999). 

Determinations as to service connection will be based on 
review of the entire evidence of record, with due 
consideration to the policy of the Department of Veterans 
Affairs to administer the law under a broad and liberal 
interpretation consistent with the facts in each individual 
case.  38 C.F.R. § 3.303(a).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes. 

This rule does not mean that any manifestation of joint pain, 
any abnormality of heart action or heart sounds, any urinary 
findings of casts, or any cough, in service will permit 
service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clear-cut 
clinical entity, at some later date.  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic." When the disease identity is established (leprosy, 
tuberculosis, multiple sclerosis, etc.), there is no 
requirement of evidentiary showing of continuity. 

Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned. When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim; that is, a 
claim that is plausible or capable of substantiation.  Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).

Although the claim need not be conclusive, it must be 
accompanied by supporting evidence.  An allegation alone is 
not sufficient.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).

Three discrete types of evidence must be present in order for 
an appellant's claim for benefits to be well grounded: 

(1) There must be evidence of a current disability, usually 
shown by a medical diagnosis.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); 

(2) There must also be competent evidence of incurrence or 
aggravation of a disease or injury in service.  This element 
may be shown by lay or medical evidence.  Layno v. Brown, 6 
Vet. App. 465, 469 (1994); Cartright v. Derwinski, 2 Vet. 
App. 24, 25 (1991); and 

(3) There must be competent evidence of a nexus between the 
in-service injury or disease and the current disability.  
Such a nexus must be shown by medical evidence.  Lathan, 7 
Vet. App. at 365; Grottveit v. Brown, 5 Vet. App. 91. 93 
(1993).  

In determining whether a claim is well grounded, the Board is 
required to presume the truthfulness of the evidence.  
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995); King v. 
Brown, 5 Vet. App. 19, 21 (1993).

In order for a claim to be well grounded, there must be (1) 
competent evidence of a current disability (a medical 
diagnosis); (2) incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
between the in-service disease or injury and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. 
App. 498 (1995).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 1991);  38 C.F.R. §§ 3.102, 4.3 
(1999).


Analysis

Section 5107 of title 38, United States Code unequivocally 
places an initial burden upon the claimant to produce 
evidence that a claim is well grounded; that is, that the 
claim is plausible.  Grivois v. Brown, 6 Vet. App. 136, 139 
(1994);  Grottveit v. Brown, 5 Vet. App. 91, 92 (1993).  
Because the appellant has failed to meet this burden, the 
Board finds that his claims for service connection for 
bronchitis and hepatitis are not well grounded and must be 
denied.


The threshold question that must be resolved in each instance 
is whether the appellant has presented evidence of a well-
grounded claim, that is, a claim that is plausible.  In view 
of the evidence, the Board finds that he has not met this 
initial burden and that as a result there is no further duty 
to assist him in regard to the development of this claim.  
The Board in remanding the case sought to ensure the 
appellant was afforded due process in view of the information 
in the file.  

The Board in remanding the case may have given an indication 
or impression that the claims were well grounded.  There is 
no evidence mentioned that would reasonably be viewed as 
probative in the determination of well groundedness but not 
as yet of record.   However, the Board must evaluate the 
claim under the current legal standard for a well grounded 
claim.  

The RO did complete the essential action requested.  Nothing 
in the record since the remand has referred to evidence 
probative in the determination of a well grounded claim that 
has not as yet been requested and/or obtained.  Such evidence 
has not been reported since notice was given to the appellant 
and his representative that the appeal was being returned to 
the Board.  Therefore, the Board finds that no additional 
assistance is required at this time.  Stegall v. West, 
11 Vet. App. 268 (1998); Robinette v. Brown, 8 Vet. App. 69, 
77 (1995).  

In connection with the development of the claim, the Board 
observes that the RO obtained medical records and additional 
medical opinion.  

The VA physicians did clearly articulate a response to the 
pertinent questions posed in the Board remand, as the Board 
finds the claims are not well grounded, there is no burden 
upon the Board to require development, including further 
opinion.  Brewer v. West, 11 Vet. App. 228 (1998).  The 
principle that VA cannot assist in developing a claim that is 
not well grounded was recently discussed at length in Morton 
v. West, 12 Vet. App. 477 (1999).  Therefore, the Board must 
deny the representative's request for reexamination. 

The veteran is not shown to have chronic bronchitis or 
hepatitis residuals currently and the information in the 
recently obtained records does not confirm chronic form of 
either disease during service or thereafter.  The appellant 
has not placed VA on notice of the existence of competent 
medical evidence supporting the existence of chronic 
bronchitis or hepatitis at this time.  Beausoleil v. Brown, 
8 Vet. App. 459 (1996); Robinette v. Brown, 8 Vet. App. 69 
(1995).  

Basic requirements for a well-grounded claim in this appeal 
include competent, credible evidence of a nexus between 
service and current disability, established by medical 
diagnosis as discussed in Caluza, supra.  The determinative 
issue here is one of medical diagnosis and causation, and in 
the absence of competent medical evidence or notice that such 
evidence exists in support of the claimed chronic bronchitis 
or hepatitis, the claims for service connection are not 
plausible and must be denied.  Edenfield v. Brown, 8 Vet. 
App. 384 (1995); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  

The Board is mindful of its duty to examine all of the 
evidence of record for the purpose of determining whether a 
claim is well grounded.  The Board does not doubt the 
sincerity of the appellant's belief that he has chronic 
bronchitis and hepatitis linked to service.  Unfortunately, 
the appellant, as a lay person, is not competent to offer an 
opinion regarding a matter of medical causation.  Id.  
Medical evidence is required, and such evidence that may 
reasonably be interpreted as credible, has not been 
presented.  See Libertine v. Brown, 9 Vet. App. 521 (1996) 
and Alemany v. Brown, 9 Vet. App. 518 (1996) regarding the 
criteria for such evidence to be deemed competent.  

The Board requested medical examinations did not confirm 
hepatis residuals currently or conclude that hepatitis was 
confirmed in service.  The record showed negative serology 
for hepatitis during service and thereafter and no other 
manifestations currently that were identified as being linked 
to hepatitis.  Additionally, although the veteran was 
directed to undergo further testing as to ascertain any 
current residual disability referable to hepatitis, he did 
not undergo such additional testing.  

As for chronic bronchitis, the VA examiner carefully 
evaluated the record and did not indicate that chronic 
bronchitis was currently a diagnosis for the veteran's 
respiratory complaints.  Acute bronchitis was proven in 
service and chronic bronchitis is not confirmed currently.  
The examiners thoroughly evaluated the record and discussed 
the significance of the evidence in service and thereafter.  
Based upon the recent analysis of the evidence, the Board 
concludes that record as it currently stands is not 
sufficient to support a plausible claim of service connection 
for chronic bronchitis or hepatitis on a direct basis.  

Although the Board considered and denied the appellant's 
claims for service connection on grounds different from that 
of the RO, the appellant has not been prejudiced by the 
decision.  This is because in assuming that the claims were 
well grounded, the RO accorded the appellant greater 
consideration than his claims in fact warranted under the 
circumstances.  Bernard v. Brown, 4 Vet. App. 384 (1993).  In 
determining the claims are not well grounded rather than 
denying them on the merits, the appellant has a lower burden 
to overcome in the event he should seek to reassert the 
claims with a showing of competent medical evidence.  The 
appellant's assertions are noted but alone are not of 
sufficient evidentiary value to well ground the claim in the 
absence of current evidence that either of the claimed 
disabilities exists.  See Degmetich v. Brown, 104 F.3d 1328 
(Fed. Cir. 1997).

The Board further finds that the RO has advised the appellant 
of the evidence necessary to establish a well grounded claim, 
and the Board has not been directed to any post service 
medical evidence that would well ground the claims but not as 
yet of record.  38 U.S.C.A. § 5103(a) (West 1991); McKnight 
v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997).  

As the claims of entitlement to service connection for 
bronchitis and hepatitis are not well grounded, the doctrine 
of reasonable doubt has no application to the veteran's 
claim.


ORDER

The veteran not having submitted a well grounded claim of 
entitlement to service connection for bronchitis, the appeal 
is denied.

The veteran not having submitted a well grounded claim of 
entitlement to service connection for hepatitis, the appeal 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

